HILDA MALAVE,                       IN THE DISTRICT COURT OF APPEAL
INDIVIDUALLY AND AS                 FIRST DISTRICT, STATE OF FLORIDA
PERSONAL
REPRESENTATIVE OF THE               NOT FINAL UNTIL TIME EXPIRES TO
ESTATE OF CRISTIAN E.               FILE MOTION FOR REHEARING AND
MALAVE, DECEASED,                   DISPOSITION THEREOF IF FILED
CARLOS E. MALAVE,
MELISSA MALAVE AND                  CASE NO. 1D16-5732
HILDA AND CARLOS E.
MALAVE, AS GUARDIANS
AND PARENTS OF ALYSSA
MALAVE, A MINOR,

      Appellants,

v.

JAMES J. TAYLOR, JR., AS
PERSONAL
REPRESENTATIVE OF THE
ESTATE OF VIRGINIA LEE
PAGEL, DECEASED,

      Appellee.


_____________________________/

Opinion filed September 1, 2017.

An appeal from the Circuit Court for Alachua County.
Monica J. Brasington, Judge.

Christopher V. Carlyle and John N. Bogdanoff, The Carlyle Appellate Law Firm,
The Villages, for Appellants.

Daniel M. Bachi, Sellars, Marion & Bachi, PA, West Palm Beach, for Appellee.
PER CURIAM.

     AFFIRMED.

LEWIS, RAY, and JAY, JJ., CONCUR.




                                    2